12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Mickie James MERIWETHER, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-2615EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 30, 1993.Filed:  December 8, 1993.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.